Citation Nr: 0127123	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  95-32 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an increased evaluation for status post 
septoplasty with mucociliary dysfunction and impairment of 
nasal air flow, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION


The veteran served on active duty from November 1981 to July 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, wherein the veteran's claim for an 
increased evaluation was denied.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The amended regulations are more favorable to the 
veteran's disability.

3.  The veteran's status post septoplasty with mucociliary 
dysfunction and impairment of nasal air flow is manifested by 
more than 6 episodes of sinusitis manifested by congestion, 
purulent discharge, and pain.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation, and no more, for 
status post septoplasty with mucociliary dysfunction and 
impairment of nasal air flow have been met.  38 U.S.C.A. 
§§ 1155 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.10, 4.97, Diagnostic Code 
6515 (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran). 

Although this law was enacted during the pendency of this 
appeal, the RO has had an opportunity to consider whether any 
additional action is required to comply with the new law.  In 
correspondence dated in April 2001 the RO notified the 
veteran of its duty to him under the VCAA, the type of 
evidence needed to support a claim for an increased 
evaluation, what action was required by the veteran, and the 
time period for submitting additional evidence.  As the RO 
has considered and complied with the VCAA, the Board may 
proceed with the adjudication of the appeal. 

Factual Background

Service connection was established for status post 
septoplasty with mucociliary dysfunction and impairment of 
nasal air flow in an April 1991 rating decision based on 
evidence of his disorder in-service and post-service medical 
records.  A 10 percent evaluation based on the severity of 
the disorder.

Outpatient treatment records from the Albany VA Medical 
Center (VAMC) include complaints of occasional blood in nasal 
discharge and pain in May 1993.

An examination report dated in May 1994 from the Mary 
McClellan Family Health Center shows the veteran complained 
of earache, some rhinorrhea and congestion, occasional 
epistaxis, yellow nasal discharge, and headaches.  His 
history indicates he had previously been prescribed Ceftin 
and Dura-Vent, but discontinued Ceftin after experiencing 
side effects.  Examination revealed bilateral nasal mucosa 
congested and erythematous with some yellowish discharge, 
bilateral sinus tenderness, and post nasal drip.

In June 1994 the veteran claimed his disorder had worsened 
and submitted a claim for an increased evaluation.

Mary McClellan Family Health Center progress notes indicate 
the veteran was placed on antibiotics for five day in May 
1995 for sinusitis, which he stopped taking due to side 
effects.  He continued to have some symptoms of congestion 
and occasional epistaxis in June 1995.  In January 1996 he 
complained of increased sinus pressure and congestion.  
Sinuses were minimally tender around the maxillary area and a 
lot of post nasal drip was found in the throat.  The left 
tympanic membrane had fluid and the right one was red and 
bulging.  He was prescribed Keflex for ten days.

Undated treatment records from Gordon M. Thomas, D.O. 
received in April 1996 note complaints of frontal headaches, 
occasional epistaxis, and nasal congestion.  The veteran also 
had sinus tenderness particularly in the frontal maxilla.  
The physician prescribed Augmentin for two weeks and a nasal 
spray.

Treatment records from Dr. Masaba dated in October 1996 and 
January 1997 note complaints of head pain, sinus pain, nasal 
congestion, and some epistaxis.  Bactin was prescribed for 
ten day as well as Claritin.

Progress notes from Mary McClellan Family Health Center dated 
in February 1997 record the veteran's complaints of increased 
sinus pressure.  Minimal sinus puffiness was found and he was 
prescribed nasal spray and Keflex for ten days.  In May 1997 
he again complained of a stuffy nose, headache, and nose 
bleeds.  Maxillary sinus pressure was noted and Claritin was 
prescribed.

A letter from the veteran's wife was received in May 1997.  
She indicated that she was a licensed nurse and that her 
husband had inflamed bleeding sinuses on a daily basis.  In 
addition, he had sinus headaches, dizzy spells, and black 
outs.  She noted acute exacerbation six to ten times a year 
that required some form of treatment and a physician's 
attention.  The episodes usually resulted in absence from 
work one or two days at a time.

Progress notes from Mary McClellan Family Health Center dated 
in September 1997 indicate the veteran complained of 
increased sinus pressure, congestion, and drainage.  He was 
prescribed Keflex and Zyrtec, and advised to continue use of 
nasal sprays.  February 1998 progress notes indicated 
complaints of sinus congestion, frontal area headache, and 
bloody nasal discharge.  The nasomucosa was swollen with a 
bit of friable on the left where there was a small amount of 
whitish-red discharge.  Sinuses were tender without edema.  
The veteran was prescribed Claritin for ten days.  He was 
again seen in March 1998 with complaints of frontal 
headaches, whitish phlegm, nasal congestion, and fullness in 
his face.  At the time he was also noted to have yellow nasal 
discharge and maxilla sinus tenderness.  He was prescribed 
Amoxicillin for ten days and Robisussin DAC.  Notes on 
prescription forms dated in March 1998 indicated that the 
veteran was to be medically excused from work for a total of 
6 days due to rhinosinusitis and a viral infection.

A pharmacy prescription receipt dated in March 1998 shows 
that Dr. Masaba prescribed Guiatuss DAC syrup for eight days.

Treatment records from Mary McClellan Family Health Center 
dated in May 1998 indicate the veteran complained of sinus 
congestion.  Allegra had been prescribed, but he found it to 
be ineffective.  He indicated his symptoms had been ongoing 
for six months.  There was very little rhinorrhea or 
postnasal drip and his pharynx had minimal erythema and no 
edema or exudate.  Nasal mucosa appeared normal with no 
discharge.  Sinuses were non-tender and without edema.  A 
note on a prescription form indicates the veteran was excused 
from work for one day due to sinusitis and fatigue in May 
1998.

The veteran underwent a VA examination in August 1998.  His 
medical history was noted to include a stuffed up head, 
stuffed up nose, recurrent chronic sinusitis, headaches, 
dizzy spells, difficulty sleeping at night, and bloody noses.  
At the time of his examination the veteran did not exhibit 
nasal obstruction; he was able to breathe in and out of both 
nostrils.  His sinuses were tender in the maxillary area, and 
the pharynx appeared to be normal.  X-rays did not reveal 
evidence of acute or chronic sinusitis.

Treatment records from the Mary McClellan Family Health 
Center show that in May 1999 the veteran complained of mild 
dizziness, chills, ear pain, mild headache, sinus pressure, 
postnasal drip, and bloody nasal discharge.  Sinuses were 
tender to palpation.  A ten day course of Amoxicillin and 
nasal spray were prescribed.  He was seen in September 1999 
with a two week history of nasal congestion, ear popping, and 
pressure.  He was noted to have been taking over-the-counter 
medication, but had only begun to feel better after taking 
prescription medication.  Fluid was found in the left 
tympanic membrane and his nose was slightly congested.  He 
was seen in March 2000 for sinus symptoms that included 
maxillary sinus tenderness and the oropharynx were injected 
with clear mucoid discharge.  Amoxil and Entexla were each 
prescribed for ten days and nasal spray was prescribed for 
three to five days.  The progress note indicated the veteran 
was provided a note for work.  During a follow-up visit that 
same month he indicated his symptoms had cleared except for 
bloody nasal discharge.  On examination excoriation without 
active bleeding was observed on the left side of the nasal 
mucosa.  There was generalized hyperemia, minimal edema, 
minimal mucoid discharge, and the oropharynx was clear.  

Granville Family Health progress notes indicate that in 
August 2000 the veteran complained of cough, packed ears, 
yellow phlegm, and an inability to breath well out of his 
nose.  He also had maxilla sinus pressure.  Rhinocort and 
Claritin were prescribed.  In December 2000 he complained of 
a two week cold, sinus trouble, and plugged ears.  A slight 
amount of sputum was noted.  Robitussin and Tylenol Q4 were 
prescribed.  He was also taking Amoxil for his symptoms.

Progress notes dated in February 2001 from the VA Healthcare 
System in Upstate New York indicate the veteran complained of 
a cough and sinus congestion that had been ongoing for four 
days.  His sinuses were found to be mildly tender to 
palpation and percussion.  There was mild pharyngeal 
hyperemia.  He had begun taking Amoxicillin for his symptoms 
and reported that the medication had eased his congestion and 
pain.  Additional Amoxicillin was prescribed for seven days.

Analysis


Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran 's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991). 

Since the veteran's disability, status post septoplasty with 
mucociliary dysfunction and impairment of nasal air flow, is 
an unlisted condition it is rated under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous. 38 C.F.R. § 4.20.  In the present case 
Diagnostic Codes 6502, deviation of nasal septum, and 6513, 
chronic maxillary sinusitis, are closely analogous to the 
veteran's disability; however; of the two only chronic 
maxillary sinusitis allows for an evaluation greater than 10 
percent.  

The Board notes that the rating criteria for respiratory 
disorders were revised effective October 7, 1996.  As this 
change occurred during the course of the present appeal, the 
veteran's claim must be evaluated under both versions of the 
rating criteria with application of the version most 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

Under the previous criteria, moderate sinusitis warranted a 
10 percent evaluation with symptoms of discharge or crusting 
or scabbing, infrequent headaches.  Severe sinusitis 
warranted a 30 percent evaluation with frequent 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  A 
higher evaluation of 50 percent for postoperative sinusitis 
is warranted following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  38 C.F.R. § 4.96, 
Diagnostic Code 6514 (prior to October 7, 1996).

The medical evidence of record, which documents the veteran's 
history of sinus-related illnesses include symptoms of 
headache, sinus pressure and pain, congestion, phlegm, and 
nasal discharge.  The private medical records also show that 
over a three year period (February 1998 to February 2001) the 
veteran received medical treatment nine times, took 
prescription medication nine times, and was medically excused 
from work three times.  When viewed more closely, the veteran 
had no more than three medically treated recurrences in a 
year, which is more appropriately characterized as occasional 
rather than frequent episodes.  Thus, his disability has not 
demonstrated the regularity contemplated in a 30 percent 
evaluation.  Furthermore, the recurrences must not only be 
frequent, but also be severe enough to be considered 
incapacitating.  Incapacitating, although not defined under 
the old criteria, suggests that more than a standard 
treatment is required.  In this case, over that same three 
year period the veteran was prescribed medication on nine 
occasions and was medically excused from work on three 
occasions.  While these facts indicate the veteran had some 
incapacitating recurrences, again, the Board does not find 
them to be frequent enough to warrant a 30 percent 
evaluation.

A higher evaluation of 50 percent is also not warranted due 
to the absence of evidence showing radical or frequent 
operations.  In fact, the record does not show treatment 
other than bed rest and medication during the course of the 
appeal.  In addition, the medical evidence does not reflect a 
diagnosis of osteomyelitis.

Under the amended regulation, which became effective on 
October 7, 1996, the general formula for evaluating sinusitis 
(diagnostic codes 6510-6514) provides that a 10 percent 
evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent evaluation is warranted for three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  Note: an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 
6514 (2001).

Under the amended regulation, there are two ways in which to 
meet the criteria for a 30 percent evaluation, either through 
incapacitating or non-incapacitating episodes.  In the 
present case, only three of the veteran's recurrences over a 
three year period meet the criteria for incapacitating, i.e. 
bed rest and a physician's care, but they do not meet the 
required prolonged antibiotic treatment of four to six weeks.  
At best, the veteran was prescribed antibiotic courses that 
lasted no more than ten days at a time.  In the alternative, 
the Board finds that the veteran does meet the criteria for 
30 percent based on non-incapacitating episodes.  In view of 
how incapacitating episodes are defined in the regulations, 
it would be reasonable to conclude that where incapacitating 
episodes involve more severe symptoms and definite medically 
confirmed and treated episodes, non-incapacitating episodes 
do not.  In other words, all episodes would not necessary 
result in requiring a physician's care or prescription 
medication, although some form of documentation is required 
to support any claim.  It is for this reason that although 
the veteran only has no more than three documented episodes 
of sinusitis in a year, a statement from the veteran's wife 
indicates he has anywhere from six to ten episodes a year.  
Furthermore, in addition to meeting the frequency 
requirement, the private medical records indicate the veteran 
experiences symptoms such as headaches, congestion, sinus 
pain and pressure, and discharge.  Consequently, given these 
symptoms and frequency of recurrences, the Board finds that 
preponderance of the evidence favors assignment of a 30 
percent evaluation for the veteran's disability.

Since the criteria for a 50 percent evaluation under the 
amended regulation does not significantly differ from the old 
regulation, the reasons given for not awarding a 50 percent 
evaluation under the old regulation also apply to the amended 
version.  Namely, there is no evidence of a radical 
operation, multiple operations, or osteomyelitis to support 
the higher evaluation.

Finally, in evaluating this claim, the Board has determined 
that the case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(1993). 


ORDER

Entitlement to a rating of 30 percent for status post 
septoplasty with mucociliary dysfunction and impairment of 
nasal air flow is granted, subject to the provisions 
governing the award of monetary benefits.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

